Title: To Thomas Jefferson from Bernard Peyton, 14 December 1824
From: Peyton, Bernard
To: Jefferson, Thomas


Dear Sir,
Richd
14 Decr 1824
I yesterday forwarded Bank checks to Mr. Thompson, collector at New York, for $37.72 Dolls:, & to E. Copeland Jr, of Boston, for $123.70 Dolls: on your ℀, as requested in yours of the 9th curt, now before me—The wine &C:, had been recd, & forwarded, by a careful Waggoner, care J. & Raphael, before rect of yours, & hope they are safely to hand before this—By last mail, recd yours, covering notes for the renewal of yours at Bank—I have heard nothing further of the Professors, probably they will be here in this evening’s steam Boat, if so, I shall call on them, immediately, & offer my service, in any manner I may be found useful to themWith great respect Dr SirYours very TrulyBernard Peyton